Citation Nr: 0210894	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  95-21 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for drug and alcohol abuse.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January to May 1961 
and from June to October 1966.  His claim comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  




REMAND

In correspondence dated February 2001, the veteran requested 
that he be scheduled for a videoconference hearing before a 
member of the Board at the Chicago RO.  Accordingly, this 
case his hereby REMANDED to the RO for the following action:

The veteran should be scheduled for a 
videoconference hearing before a member 
of the Board at the Chicago RO as soon as 
practicable.

Once the veteran has been afforded the requested hearing, or 
in the event that he withdraws his hearing request or fails 
to appear, the case should be returned to the Board for 
appellate consideration.  The veteran is reminded that he has 
the right to 
submit additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




